DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 6/22/2021.  Claim 27 is cancelled.  Claims 29-30 are newly added.  Claims 1-26 and 28-30 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are maintained.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Xianzhong discloses a positive electrode potential of “not higher than 4.2V,” but fails to teach or disclose a positive electrode with a potential that “does not exceed 4V”.  That is, Applicant argues that a person of ordinary skill in the art would have appreciated that energy storage devices according to independent claims 1, 11 and 21 show unexpected and advantageous results.  In particular, Applicant points to Specification paragraphs [0063-]0066], Table 2, and Figs. 5-6C to demonstrate that when the cathode voltage does not exceed 4V during charge or discharge of the energy storage device, energy storage devices accordingly exhibit limited lithium metal plating and 
As explained in previous Office action, Xianzhong clearly recognizes the issue of lithium metal plating and cathode gassing in correlation with cathode voltage.  In particular, Xianzhong discloses a lithium ion hybrid capacitor configured to have an operating voltage of 2.5 V to 4.0 V, the capacitor comprising a positive electrode, a negative electrode and a separator therebetween, the negative electrode being pre-intercalated with lithium to limit the state of charge thereof in the range of 50 to 80% so that (1) the potential of the positive electrode is not higher than 4.2V with respect to a lithium reference electrode in order to prevent decomposition of the electrolyte (i.e., cathode gassing), and (2) the potential of the negative electrode is not lower than 0.1 V with respective to the lithium reference electrode in order to prevent lithium metal precipitation and dendrite growth [Xianzhong – pars. 0008-14,0017-18].  That is, Xianzhong realizes that by setting the capacitor to operate at a voltage of 2.5 V to 4.0 V and then pre-intercalating the anode with lithium to limit the state of charge in the range of 50 to 80%, cathode and anode potential limits can be controlled at an optimal range in order to limit cathode gassing and lithium metal plating [Xianzhong – pars. 0017,0037-39].  While Xianzhong teaches a maximum potential of the positive electrode to not exceed 4.2 V, a person of ordinary skill in the art would readily appreciate that energy storage devices in which the positive electrode exhibits a lesser maximum (e.g., 4.0 V) are not only capable of being produced to limit cathode gassing and lithium plating, but have most definitely been produce.  Nonetheless, for the purpose of examination and explicit teaching of lesser maximum, the rejections below (which are reproduction of those presented in the previous Office action) rely on the rationale that before the effective filing date of the claimed invention, as ordinary skilled artisan would have employed the teachings of Xianzhong to have modified .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-26 and 28 is/are rejected under under 35 U.S.C. 103 as obvious over Okuno (WO 2015/076059 A1; Foreign copy attached; US 2016/0284479 A1 used as English-Equivalent) in view of Xianzhong (CN104008893B – see IDS; machine translation attached).
	Regarding Claims 1 and 9, Okuno discloses an energy storage device (capacitor) [pars. 0009,0014] comprising:
a cathode (positive electrode) [0014];
an anode (negative electrode) comprising intercalated lithium ions (i.e., the negative electrode contains an alkali metal, including lithium ion, introduced by pre-doping using the alkali metal supply source) [pars. 0014,0076]; and
a separator (first separator) between the cathode and the anode [par. 0014];
wherein the amount of intercalated lithium ions corresponds to an anode voltage of 0.12 V compared to an Li/Li+ reference voltage [pars. 0107-110].
	Okuno fails to explicitly teach wherein the intercalated lithium ions are present in an amount selected such that the cathode voltage does not exceed 4V during charge or discharge of the energy storage device and to limit metal plating and to limit cathode gassing, and wherein the energy storage device is configured to operate for 1000 or more cycles without lithium plating and/or cathode gassing.  +/Li ranging from 0.1 V to 0.4 V corresponds to an open circuit cell voltage of 2.95 V to 2.7 V.  In this regards, Okuno discloses that the anode is pre-doped with lithium ions to an anode voltage of 0.12 V, which falls within the claimed range of about 0.05 to about 0.3 V, and further, would necessarily have an open circuit cell voltage between the desired range, as discussed above.  Emphasis is further made where Okuno particularly teaches that the energy storage device has an open circuit cell voltage of 2.8 V following pre-doping and before use [par. 0018].  Further, Xianzhong, from the same field of endeavor, discloses a lithium ion hybrid capacitor configured to have an operating voltage of 2.5 V to 4.0 V, the capacitor comprising a positive electrode, a negative electrode and a separator therebetween, the negative electrode being pre-intercalated with lithium to limit the state of charge thereof in the range of 50 to 80% so that (1) the potential of the positive electrode is not higher than 4.2V with respect to a lithium reference electrode in order to prevent decomposition of the electrolyte (i.e., cathode gassing), and (2) the potential of the negative electrode is not lower than 0.1 V with respective to the lithium reference electrode in order to prevent lithium metal precipitation and dendrite growth [Xianzhong – pars. 0008-14,0017-18].  That is, Xianzhong realizes that by setting the capacitor to operate at a voltage of 2.5 V to 4.0 V and then pre-intercalating the anode with lithium to limit the state of charge in the 
	Regarding Claim 2, Okuno discloses wherein the energy storage device has an open circuit cell voltage of 2.8 V following pre-doping and before use [par. 0018].
	Regarding Claim 3, the device of Okuno necessarily exhibits the property wherein the lithium metal plating occurs at an anode voltage of about 0 V compared to an Li/Li+ reference voltage (i.e., implicit property) [see par. 0023 of PgPublication of instant application].
	Regarding Claim 4, modified Okuno necessarily discloses wherein the gassing occurs at a cathode voltage of about 4 V compared to an Li/Li+ reference voltage [I.d.].
	Regarding Claim 5, Okuno discloses further an electrolyte comprising a lithium salt [pars. 0076,0079,0109].
	Regarding Claim 6, Okuno discloses wherein the electrolyte further comprises a carbonate [par. 0083].
	Regarding Claim 7, Okuno discloses wherein the anode comprises an electrode film mixture (negative electrode active material film) comprising a carbon material selected from graphite, hard carbon, and soft carbon [pars. 0039,0044].
Claim 8, Okuno discloses wherein the anode comprises an electrical conductivity promoting aid (conductive aid) [par. 0028].
	Regarding Claim 10, Okuno discloses wherein the anode comprises a dry, free-standing electrode film and a current collector (i.e., deposited on surface of current collector to form a film as opposed to filling the current collector) [pars. 0044,0100-102].
	Regarding Claims 11 and 20, Okuno discloses an energy storage device (capacitor) [pars. 0009,0014] comprising:
a first electrode (negative electrode) comprising lithium ions adsorbed to a first electrode surface (i.e., the negative electrode contains an alkali metal, including lithium ion, introduced by pre-doping using the alkali metal supply source onto at least the surface of the negative electrode) [pars. 0014,0025,0076];
a second electrode (positive electrode) [par. 0014];
a separator (first separator) between the first electrode and the second electrode [par. 0014]; and
an electrolyte comprising a lithium salt [pars. 0076,0079,0109];
wherein the lithium ions are present on the first electrode surface in an amount corresponding to a first electrode voltage of 0.12 V following pre-doping, and before use, compared to an Li/Li+ reference voltage [par. 0107-110].
	Okuno fails to explicitly teach wherein the intercalated lithium ions are present in an amount selected such that the cathode voltage does not exceed 4V during charge or discharge of the energy storage device and to limit metal plating and to limit cathode gassing, and wherein the energy storage device is configured to operate for 1000 or more cycles without lithium plating and/or cathode gassing.  However, the disclosure of the instant application teaches that “a lithium ion capacitor comprising an anode with a desired pre-doping level may be cycled for thousands, e.g., 1000 or more, cycles without +/Li ranging from 0.1 V to 0.4 V corresponds to an open circuit cell voltage of 2.95 V to 2.7 V.  In this regards, Okuno discloses that the anode is pre-doped with lithium ions to an anode voltage of 0.12 V, which falls within the claimed range of about 0.05 to about 0.3 V, and further, would necessarily have an open circuit cell voltage between the desired range, as discussed above.  Emphasis is further made where Okuno particularly teaches that the energy storage device has an open circuit cell voltage of 2.8 V following pre-doping and before use [par. 0018].  Further, Xianzhong, from the same field of endeavor, discloses a lithium ion hybrid capacitor configured to have an operating voltage of 2.5 V to 4.0 V, the capacitor comprising a positive electrode, a negative electrode and a separator therebetween, the negative electrode being pre-intercalated with lithium to limit the state of charge thereof in the range of 50 to 80% so that (1) the potential of the positive electrode is not higher than 4.2V with respect to a lithium reference electrode in order to prevent decomposition of the electrolyte (i.e., cathode gassing), and (2) the potential of the negative electrode is not lower than 0.1 V with respective to the lithium reference electrode in order to prevent lithium metal precipitation and dendrite growth [Xianzhong – pars. 0008-14,0017-18].  That is, Xianzhong realizes that by setting the capacitor to operate at a voltage of 2.5 V to 4.0 V and then pre-intercalating the anode with lithium to limit the state of charge in the range of 50 to 80%, cathode and anode potential limits can be controlled at an optimal range in order to limit cathode gassing and lithium metal plating [Xianzhong – pars. 0017,0037-39].  Therefore, before the 
	Regarding Claim 12, Okuno discloses wherein the energy storage device has an open circuit cell voltage of 2.8 V following pre-doping and before use [par. 0018].
	Regarding Claim 13, Okuno discloses wherein the first electrode and the second electrode each comprise a dry, free-standing electrode film and a current collector (i.e., deposited on surface of current collector to form a film as opposed to filling the current collector) [pars. 0014,0044,0088-104].
	Regarding Claim 14, Okuno discloses wherein the first electrode and the second electrode each comprise an electrode film substantially free from processing additives (i.e., conductive aid and binders as optional components) [pars. 0028,0068].
	Regarding Claim 15, Okuno discloses wherein the lithium salt is lithium hexafluorophosphate [pars. 0076,0080,0109].
	Regarding Claims 16-17, Okuno discloses wherein the electrolyte further comprises a carbonate selected from the group of ethylene carbonate (EC), propylene carbonate (PC), vinyl ethylene carbonate (VEC), vinylene carbonate (VC), fluoroethylene carbonate (FEC), dimethyl carbonate (DMC), diethyl carbonate (DEC), ethyl methyl carbonate (EMC), and combinations thereof [par. 0083].
	Regarding Claim 18, Okuno discloses wherein the first electrode comprises a carbon material selected from graphite, hard carbon, soft carbon, and combinations thereof [par. 0039].
Claim 19, Okuno discloses wherein the anode comprises an electrical conductivity promoting aid (conductive aid) [par. 0028].
	Regarding Claims 21 and 23, Okuno discloses a method for fabricating an energy storage device (capacitor) [pars. 0088-111] comprising:
electrically coupling a lithium metal source (alkali metal supply source) and an electrode film [pars. 0020,0044,0076,]; 
doping the electrode film with lithium ions to a predetermined electrode voltage of about 0.12 V compared to an Li/Li+ reference voltage [par. 0110]; and
forming an energy storage device comprising the lithium metal source and the electrode film subsequent to doping the electrode film [par. 0108].
	Okuno fails to explicitly teach wherein the intercalated lithium ions are present in an amount selected such that the cathode voltage does not exceed 4V during charge or discharge of the energy storage device and to limit metal plating and to limit cathode gassing, and wherein the energy storage device is configured to operate for 1000 or more cycles without lithium plating and/or cathode gassing.  However, the disclosure of the instant application teaches that “a lithium ion capacitor comprising an anode with a desired pre-doping level may be cycled for thousands, e.g., 1000 or more, cycles without or substantially without any lithium plating and/or cathode gassing , thereby demonstrating desired capacitance stability and/or equivalent series resistance performance,” and that the “desired pre-doping level of the anode is reached when the open circuit voltage between the cathode and anode is about 2.7 Volts ( V ) to about 2.95 V” [see PgPublication – pars. 0054-55].  The disclosure further teaches that “an anode of an energy storage device can be pre-doped with an amount of lithium corresponding to an anode voltage of about 0.01 V to about 0.5 V... compared to an Li/Li+ reference voltage” [see PgPublication – par. 0056].  Even further, Table 2 illustrates that an anode lithiation voltage vs. Li+/Li ranging from 0.1 V to 0.4 V corresponds to an open circuit cell voltage of 2.95 V to 2.7 V.  In this regards, 
Claim 22, Okuno discloses wherein the electrode film is for an anode [par. 0020,0044,0110].
	Regarding Claim 24, the instant claim recites an intended use for providing a predetermined electrode voltage range.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  Since Okuno discloses doping the electrode film to have the claimed predetermined electrode voltage of claim 1, the method of Okuno meets the claimed limitation of being capable of limiting lithium metal plating and gassing.
	Regarding Claim 25, Okuno discloses wherein the electrode film is manufactured by a dry process (e.g., deposition of negative electrode active material film onto a surface of a negative electrode current collector by a gas-phase method) [par. 0044].
	Regarding Claim 26, Okuno discloses wherein the electrode film is a free-standing electrode film [par. 0044].
	Regarding Claim 28, modified Okuno discloses wherein no gas generation occurs while operating the energy storage device at under 65 oC {That is, according to the instant specification, the anode pre-doping level can be selected such that the cathode voltage swing does not exceed 4 V while operating the lithium ion capacitor at an operating temperature of about 65 °C [Specification – par. 0063].  Since the anode pre-doping level of Okuno is within the claimed range, an ordinary skilled artisan would readily appreciate that the energy storage device of Okuno would be exhibit similar limitation as in instant claim}.
Claim 29, modified Okuno teaches wherein the intercalated lithium ions are present in an amount selected such that the anode voltage exceeds 0.0 V during charge or discharge of the energy storage device {Okuno particularly teaches that the energy storage device has an open circuit cell voltage of 2.8 V following pre-doping and before use [par. 0018].  Fig. 4 of instant application discloses that when anode pre-doping level is selected to correspond to an open circuit cell voltage of about 2.8 V, the lowest electrode voltage during the voltage swing remains higher than 0.0 V.  See also claim 1 for anode pre-doping levels}.
	Regarding Claim 30, modified Okuno discloses wherein the energy storage device has an operating voltage of 2.5 V to 4.0 V [Xianzhong – pars. 0017,0037-39]. Further (as explained above in claim 1), an optimum operating voltage can be achieved such that the cathode voltage does not exceed 4V during charge or discharge of the energy storage device and to limit metal plating and to limit cathode gassing.  That is, before the effective filing date of the claimed invention, a person having ordinary skill in the art would have modified the capacitor of Okuno to be configured to operate at a optimum operating voltage of about 2.2 V to about 3.8 V such that the cathode voltage does not exceed 4V during charge or discharge of the energy storage device and to limit metal plating and to limit cathode gassing, and wherein the energy storage device is configured to operate for 1000 or more cycles without lithium plating and/or cathode gassing, without undue experimentation and with a reasonable expectation of success [MPEP 2144.05(II)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724